DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/4/2021 has/have been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
Claims 14-23 and 27-36 are pending.  
Claims 1-13 and 24-26 have been canceled
Claims 14-15, 19-23, 27, and31-33 have been amended.
New claims 34-36 have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-22, 28, 31, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Takaichi et al. (CN1337311A) in view of Yamazaki et al (US 2004/0029001 A1) further in view of Shinji et al (JP 2012246555) as evidenced by Drobny “Processing Methods Applicable to Thermoplastic Elastomers”.
Regarding claims 14, 16, 31, and 34, Takaichi discloses an aluminum or aluminum alloy sheet (p 1/7) ) (including a first surface and a second surface opposite the first surface) the sheet having preferably a thickness of .2-.6 mm. Takaichi discloses one or both sides (p1/7) (surfaces including the surface that is to be the outer surface of the chassis of the electronic device) of the aluminum or aluminum alloy sheet covered with a resin laminate (first covering material) comprising a polyamide, polyester or epoxy (p 2/7) and an adhesive applied between the resin laminate and the aluminum (laminated sheet) for use as an electronic component casing (p 1/7) wherein the resin laminate is on the aluminum during drawing (p 1/7).  
Takaichi does not expressly teach the covered alloy sheet material surface is the surface to be an outer surface of the chassis of the electronic device.  Takaichi does not   teach a first synthetic resin comprises an oriented film, a 0.2% proof stress of 200 MPa or more and does not expressly teach surfaces along a rolling direction of the rolled aluminum alloy sheet material; or a fibrous crystalline structure extending in a direction orthogonal to the thickness direction when observed in a cross section of the rolled aluminum sheet material the fibers extending in a direction orthogonal to the thickness direction.
However, regarding the teaching of the outer surface of the electronic device, since Takaichi teaches the resin laminate may be on both sides of the aluminum sheet (p 1/7), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the resin laminate to either the outer side or to both sides and therefore the outer and inner side of the electronic device thereby providing a second covering material comprising a second synthetic 
Regarding a first synthetic resin comprising an oriented film, Takaichi teaches the first resin layer used to form the laminated resin sheet first resin layer is not particularly limited and may be polyethylene terephthalate (PET) (p 3/7).  Yamazaki teaches a case made with laminated resin film comprising biaxially oriented (biaxially stretched as evidenced by Drobny “Processing Methods Applicable to Thermoplastic Elastomers” (p141)) PET to provide a film with the combined characteristics of flexibility, excellent strength, tensile strength, bending strength, along with abrasion, heat, low temperature, and chemical resistance [0104]-[0105].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the laminated sheet of Yamazaki with base film layer of biaxially oriented PET film as the PET film of Takaichi to provide a flexible, strong resin film with abrasion, heat, low temperature, and chemical resistance to protect the casing of Takaichi. 
Regarding the aluminum, Takaichi teaches the aluminum used is not particularly limited and may be pure aluminum or an alloy for example containing manganese (p 3/7).  Shinji teaches using a 7000 series-based aluminum alloy composed by mass of 5.5 – 7.5% Zn, 1.2-2.2% Mg, with the remainder comprising Al and minor amounts of other components such as Mn, Cr, and Zr significantly overlapping the instant claimed 
Therefore because the sheet material as taught by Takaichi is not anodized, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an aluminum alloy as taught by Shinji with impurities of transition elements of Mn, Cr, Zr totaling 0.15-0.5 mass % and within the instant claimed compositional ranges resulting in a fibrous crystalline structure  over the entire cross section and extending in a direction perpendicular to a thickness direction (including substantially along the first and second surfaces) to provide increased stress corrosion cracking resistance of the sheet aluminum for the electronics not subject to anodization as in Takaichi.  The resulting structure would have a fibrous crystalline structure which is observed on a cross section in any direction as claimed, the cross section including a line (established by the edge surface connecting the first and second surfaces) substantially perpendicular to the first surface or the second surface.
Shinji teaches this material as having a proof stress of 300-500N/mm (MPa) which is within the range of 200MPa or more [0007].
Please note, claims 14, and 16 include product by process language of “rolled”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 15, and 36, Takaichi in view of Yamazaki and Shinji teaches all of the limitations of claim 14 as set forth above.  Yamazaki additionally teaches the laminated sheet may further comprise another base (first additional synthetic resin) film and a metal foil layer between the resin films [0081] as in claim 15 and because Takaichi teaches the laminated film may be on both sides of the aluminum sheet it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive with the resin laminate to both sides and therefore the outer and inner side of the electronic device casing which would result in a second covering material comprising a second synthetic resin film and laminated on the second surface of the rolled aluminum alloy sheet material that is to be 
Regarding claims 17-18, Takaichi in view of Yamazaki and Shinji teaches all of the limitations of claims 14 and 16 as set forth above for use as an electronic component casing (p 1/7) which is an outer surface of a small electronic device. 
Takaichi does not teach the composition of the aluminum. 
However, Shinji teaches using a 7000-based aluminum alloy composed by mass of 5.5 – 7.5% Zn, 1.2-2.2% Mg, with the remainder comprising Al and minor amounts of other components such as Mn, Cr, and Zr significantly overlapping the instant claimed ranges of the aluminum compositional components of from 4.0 to 6.5 % by mass of Zn, and from 0.5 to 3.0% by mass of Mg, with the balance of Al and impurities.  Shinji further teaches that a 7000 series aluminum containing .15-0.5 mass total of transition elements such as Mn, Cr and Zr results in a fibrous structure extending in the extrusion direction (paragraph [0010]). Shinji teaches this structure, although not appropriate for anodized articles, increases stress corrosion cracking resistance.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an aluminum alloy with impurities of transition elements of Mn, Cr, Zr totaling 0.15-0.5 mass % and within the 
Please note, claims, 17, 18, include product by process language of “rolled” or “cold rolled”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 19-21, Takaichi in view of Yamazaki and Shinji teaches all of the limitations of claims 14 and 18 as set forth above.  Takaichi also teaches an aluminum thickness of 0.2 to 0.6 mm or 200 to 600µm and a covering thickness of from 15-225µm which overlaps the instant claimed range of from 50 to 100 µm and which results in a thickness of the covering material that is from .025 to 1.125 time the thickness of the aluminum alloy sheet which overlaps the instant claimed range of .05 to 1.5.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 22, Takaichi in view of Yamazaki and Shinji teaches all of the limitations of claim 14 as set forth above for an electronic component casing (p 1/7) outer surface of a small electronic device.  Takaichi also teaches laminate films may be on both sides of the aluminum sheet and Yamazaki teaches a polyethylene resin film with a thickness of 5-100µm [0058] which significantly overlaps the instant claimed thickness ranges of 10-100µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the range of the thickness of Yamazaki’s resin layer overlapping the instant claimed inner surface laminate polyethylene film thicknesses.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Please note, claim 22 includes product by process language of “rolled”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a 
Regarding claim 28, Takaichi in view of Yamazaki and Shinji teaches all of the limitations of claim 14 as set forth above. Please note that claim 28 include product by process language of “cold rolled”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Claim 28 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Takaichi et al. (CN1337311 A) in view of Yamazaki et al (US 2004/0029001 A1)  in view of Shinji et al (JP 2012246555) as evidenced by Drobny “Processing Methods Applicable to Thermoplastic Elastomers” and further in view of Koji et al (JPS 63297543 A).
Takaichi in view of Yamazaki and Shinji teaches all of the limitations of claim 14 as set forth above but does not explicitly teach the alloy is a cold rolled alloy. Although the claim is a product by process claim and the above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art wherein “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production.  Koji however teaches a comparable aluminum alloy that is extruded and may be cold rolled as functionally equivalent to the extruded aluminum alloy (p1/3) as taught by Shinji.  Therefore, it would have been obvious to a person having ordinary skill in the art to use a cold rolled aluminum alloy sheet  as a functional equivalent to an extruded sheet as the alloy sheet of Takaichi in view of Shinji.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takaichi et al. (CN1337311 A) in view of Yamazaki et al (US 2004/0029001 A1) further in view of Shinji et al (JP 2012246555) as evidenced by Drobny “Processing Methods Applicable to Thermoplastic Elastomers” and further in view of Matsushita et al (US 2007/0264457 A1).
Regarding claims 23 and 27, 
Takaichi in view of Shinji does not teach a specific adhesive force of the adhesive layer of 1.0 to 10 N/25 mm or 0.5 to 15 N/25 mm according to 180° peeling adhesive force based on JIS Z0237:2000. 
However, Takaichi teaches the adhesive layer can be made of an epoxy resin or a silane coupling agent (p 3/7).  Matsushita teaches an epoxy adhesive for a laminate with an adhesion strength of 0.01 to 4 N/10 mm, more preferably 0.05 to 3 N/10 mm according to JIS 20237:2000 of 180° peel adhesion test and teaches that when the adhesion is 0.01 0.01N/10 mm or higher, the laminate can be adhered to an object, and when it is 4 N/10 mm or lower, a favorable re-peelable property can be obtained [0025], [0026] and [0050].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to use an epoxy or similar resin as taught by Matsushita with an adhesion strength of 0.01 to 4 N/10 mm, (.025 to 10N/25mm) more preferably 0.05 to 3 N/10 mm  (about .15 to 9 N/25mm) according to JIS 20237:2000 of 180° peel adhesion test overlapping the instant claimed adhesion strength to provide a laminate on the aluminum alloy that allows for the laminate to be peeled and re-adhered to a substrate.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takaichi et al. (CN1337311 A) in view of Yamazaki et al (US 2004/0029001 A1) further in view of Shinji et al (JP 2012246555) as evidenced by Drobny “Processing Methods Applicable to Thermoplastic Elastomers” and further as evidenced by Kumagai et al (US 2007/0138239 A1).
Regarding claim 29, Takaichi in view of Shinji teaches all of the limitations of claim 1 as set forth above.
Takaichi in view of Yamazaki and Shinji does not teach a breaking elongation of the aluminum sheet.
However, Shinji teaches a 7000 series aluminum alloy which as evidenced by Kumagai who teaches 7000 Al alloys with similar compositions exhibits a breaking elongation strength of for example 16% – 17%.  
Therefore, since the prior art of both Takaichi in view of Yamazaki and Shinji and Kumagai do disclose an aluminum material comprising substantially the same elements or components as that of the applicant, it is contended that the aluminum sheet of the combined teachings of Takaichi in view of Shinji would be expected to have the same breaking elongation strength such as 16% – 17% which is more than 5% and less than 20% as claimed (Tables 1 and 2 Samples I and J). Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the breaking elongation strength), is necessarily present in Takaichi in view of Shinji.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.  Please note, claim 29 includes product by process language of “rolled”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Takaichi et al. (CN1337311 A) in view of Yamazaki et al (US 2004/0029001 A1) further in view of Shinji et al (JP 2012246555) as evidenced by Drobny “Processing Methods Applicable to Thermoplastic Elastomers” further in view of Anderson et al (US 2015/0132181 A1) as evidenced by Kumagai et al (US 2007/0138239 A1).
Regarding claim 30, Takaichi in view of Yamazaki and Shinji teaches all of the limitations of claim 14 as set forth above.
Takaichi in view of Yamazaki and Shinji does not teach a fine homogeneous deposit of Mg2Si.
However, Anderson teaches that the inclusion of from 0.1 to 0.9% Si in an aluminum alloy with 0.05 to 1.2 wt.% Mg will result in the formation and inclusion of homogeneous Mg2Si that provides strengthening [0012] and [0037].   Shinji teaches a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include Si as taught by Anderson in amounts of between 0.1 and 0.9 wt.% as evidenced by Kumagai in order to strengthen the covered alloy as taught by Takaichi in view of Yamazaki and Shinji.  Please note, claim 30 includes product by process language of “rolled”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Takaichi et al. (CN1337311A) in view of Yamazaki et al (US 2004/0029001 A1) further in view of Shinji et al (JP 2012246555) as evidenced by Drobny “Processing Methods Applicable to Thermoplastic Elastomers” further in view of Kobayashi et al (US 2013/0209816 A1).
Takaichi in view of Yamazaki and Shinji teaches all of the limitations of claims 14 and 31 as set forth above.
Takaichi in view of Yamazaki and Shinji does not teach the Young’s Modulus of the second covering material or the tensile strength, tensile breaking elongation, ratio  of machine direction (MD)/traverse direction (TD) in tensile strength or tensile breaking elongation in a range of from 0.8 to 1.2
However, Kobayashi teaches a PET film layer with a Young’s Modulus in the range of preferably 250 to 350 MPa in both the length and width direction in order to ensure high windability during film production and handleability during fabrication steps such as lamination [0058].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the Young’s Modulus of the coverings of Takaichi in view of Yamazaki in both the length and width direction between 250 to 350 MPa in order to maintain good handling of the film during lamination.  The film and the covering having the same materials of composition as claimed and having the same modulus in both the length and width direction, absent any evidence to the contrary, would be expected to intrinsically have the same characteristics of tensile strength of from 180 to 330 MPa, tensile breaking
elongation of from 80 to 180%, and ratio  of machine direction (MD)/traverse direction (TD) in tensile strength or tensile breaking elongation of about 1.0 (in a range of from . 
Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Takaichi et al. (CN1337311A) in view of Yamazaki et al (US 2004/0029001 A1) further in view of Shinji et al (JP 2012246555) as evidenced by Drobny “Processing Methods Applicable to Thermoplastic Elastomers” further in view of Perlman (US 5,302,344).
 Takaichi in view of Yamazaki and Shinji teaches all of the limitations of claims 14 and 31 as set forth above.
Takaichi in view of Yamazaki and Shinji does not teach the first adhesive layer is a urethane adhesive, an acrylic adhesive, or a rubber adhesive.
However, Takaichi teaches adhesives such as epoxy resin (p 3/7) as an appropriate resin to bond the laminate to the aluminum sheet and Perlman teaches urethane adhesive as a functionally equivalent adhesive to epoxy resin for sustaining the integrity of PET laminate structures bonded to aluminum at high temperatures (col 5 lines 3-6, 10, and 13).
Therefore, it have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a urethane adhesive as taught by Perlman as a functionally equivalent adhesive to replace an epoxy resin as taught by Takaichi to bond the PET film to the aluminum sheet of Takaichi and Yamazaki.

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered.  The rejection under 35 USC 112 has been overcome by the amendment to claim 30 and the rejection under 35 USC 112 has been withdrawn.  Applicant’s arguments with regard to the references of Takaichi and Shinji not teaching the combination of features of claim 14 which result in unclaimed advantages specifically the first synthetic resin film of the first covering material comprises an oriented film therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yamazaki as set forth above. 
Applicant further argues that Shinji is processed into a housing by cutting, and when processing the material of Shinji into a case shape (e.g., as shown in the examples of the present application), the fibrous crystal structure would be torn on the surface of the side wall formed by the cutting process, and the strength would be decreased and that the laminated sheet material recited in claim 14 of the present application, a case for electronic devices can be obtained with only the minimum necessary cutting process after drawing.  This argument is not commensurate in scope with the claims and is therefore not found convincing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784